AFFIRM; and Opinion Filed March 26, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00867-CR

                         PATRICK EUGENE DANIELS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-52489-S

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice Fillmore

       Patrick Eugene Daniels waived a jury, pleaded guilty to burglary of a habitation, and

pleaded true to one enhancement paragraph. See TEX. PENAL CODE ANN. § 30.02(a) (West

2011). The trial court assessed punishment at twenty-five years’ imprisonment. In a single

issue, Daniels contends the trial court abused its discretion by sentencing him to imprisonment

without considering other available methods of punishment.          We affirm the trial court’s

judgment.

       Daniels argues the trial court abused its discretion by failing to consider other available,

and more appropriate, methods of punishment.        Daniels asserts he committed the burglary
offense because he was under the influence of drugs, the trial court failed to consider community

supervision for him, and the evidence he presented shows he could have been successful on

probation if provided drug treatment. The State responds that Daniels failed to preserve this

issue for appellate review and, alternatively, the record does not show the trial court failed to

consider other forms of punishment.

           Daniels did not complain about the trial court’s alleged failure to consider all forms of

punishment at the time the sentence was imposed or in his motion for new trial. 1 See TEX. R.

APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.).

Thus, Daniels has not preserved this complaint for review.

           Nevertheless, we have reviewed the record and conclude it does not support Daniels’s

claims. During the punishment hearing, the trial court heard testimony from Davunta Pace

regarding the circumstances of the burglary. The trial court also heard Daniels’s testimony

regarding his lack of memory of the burglary offense and his use of marijuana and PCP on the

day of the offense. Daniels also explained his family situation and educational background, and

said he had worked as a forklift operator. Finally, Daniels testified about his two previous

probations that were revoked. Daniels asked for probation with drug treatment after testifying

that he had never sought help for his drug addiction because he was “in denial.” The trial judge

stated he had reviewed the presentence investigation report for Daniels. The trial judge also

allowed defense counsel to make an “offer of proof” that Daniels’s wife, if present, would testify


     1
        On June 7, 2013, Daniels filed a general motion for new trial. On June 12, 2013, Daniels filed an amended motion for new trial alleging
violations of his constitutional rights and ineffective assistance of trial counsel. The trial judge signed the order at the bottom of the June 7, 2013
motion for new trial, but did not date his signature. We will assume the amended motion for new trial was filed before the judge signed the order
denying the motion for new trial. See TEX. R. APP. P. 21.4(a), (b) (defendant must file motion no later than thirty days after date when trial court
imposes or suspends sentence in open court…motion may be amended without leave any time within the thirty-day limit so long as the trial court
has not already ruled on the motion). Daniels’s amended motion for new trial made no express argument the trial court failed to consider all
forms of punishment.




                                                                         -2-
that he was a very loving, hardworking husband, and that he “acts crazy and does crazy things”

when he is under the influence of PCP. The statement also asked for probation for Daniels.

       The fact that the trial court ultimately did not place Daniels on community supervision

does not indicate the trial court did not consider the full range of punishment options. Nothing in

the record supports Daniels’s complaint. We overrule his sole issue.

       We affirm the trial court’s judgment.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130867F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


PATRICK EUGENE DANIELS,                            Appeal from the 282nd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F13-52489-S).
No. 05-13-00867-CR       V.                        Opinion delivered by Justice Fillmore,
                                                   Justices FitzGerald and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 26, 2014.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            -4-